DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2. Claim(s) [1-4 and 6] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Rhodes (US. 2004/0251394).

Re Claim 1,  Rhodes discloses an image sensing device  (see for example figs. 1C and 12) comprising: a pixel circuit including a floating diffusion, (see 22 fig. 1C. [one of the pixel in the pixel array 225] a photoelectric element (see 12 fig. 1c), a drive transistor (see 18 fig. 1C), a DCG (Dual Conversion Gain) transistor (see 30 fig. 1c), a selection transistor (see 20 fig. 1C), and a column line connected to the selection transistor(see V-out as depicted in fig. 1C),  the floating diffusion being a region of the pixel circuit (see FD fig. 1c , it is in the pixel circuit as depicted in fig. 1C), the floating diffusion being configured to store electric charge generated by the photoelectric element (see ¶ 0029, The photosensor 12 is coupled to the floating diffusion node 22 via the transfer transistor 14), the drive transistor being configured to generate a pixel signal on the basis of the electric charge stored in the floating diffusion (see ¶ 0034, The source follower transistor 18 converts the stored charge at the floating diffusion node 22 into an electrical output voltage signal Vout), the selection transistor being configured to output the pixel signal generated by the drive transistor to the column line in response to the selection transistor receiving a selection signal (see ¶ 0034, The row select transistor 20 is controllable by a row select signal RS for selectively collecting the source follower transistor 18 and the output voltage signal Vout to a column line of a pixel array), the selection transistor being configured to output a first pixel signal to the column line based on the electric charge stored in the floating diffusion in a state in which the DCG transistor is turned off ( see  fig. 2C and ¶0037, the floating diffusion node 22 (FD) has a low capacitance and a high conversion gain because the dual conversion gain transistor 30 remains off) , the DCG transistor being configured to change a capacitance of the floating diffusion in response to the DCG transistor receiving a gain control signal (see ¶ 0046, The dual conversion gain transistor 30 and in-pixel capacitor 32 would be controlled in the same manner, would perform the same functions and would change the conversion gain of the floating diffusion node 22 in the same manner as described above with respect to FIGS. 1-5), and the pixel circuit being configured to perform an operation of the selection transistor outputting the first pixel signal to the column line and the DCG transistor receiving the gain control signal while the selection transistor receives the selection signal maintained at a first level ( fig. 3 ,  TG, RS and DCG and ¶0036, The dual conversion gain transistor 30 and in-pixel capacitor 32 would be controlled in the same manner, would perform the same functions and would change the conversion gain of the floating diffusion node 22 in the same manner as described above with respect to FIGS. 1-5.[ when DCG and RS are in ON state as depicted in fig. 3]).

Re Claim 2 Rhodes further discloses, wherein the pixel circuit further includes a reset transistor and a capacitor (see 32 and 16 as depicted in fig. 1c), the reset transistor is configured to provide a reset voltage to the floating diffusion in response to a reset signal (see 22, 16 as depicted in fig.1c), the capacitor  (32 as depicted in fig. 1C) connected between the reset transistor (16, fig. 1C) and the DCG transistor (30 fig. 1C), and the DCG transistor is configured to changes a capacitance of the floating diffusion using the capacitor (see ¶ 0046, The dual conversion gain transistor 30 and in-pixel capacitor 32 would be controlled in the same manner, would perform the same functions and would change the conversion gain of the floating diffusion node 22 in the same manner as described above with respect to FIGS. 1-5).

Re Claim 3,  Rhodes further discloses, wherein a capacitance of the capacitor is greater than the capacitance of the floating diffusion (see ¶0030, low capacitance floating diffusion node 22 provides necessary benefits when used in conjunction with the dual conversion gain transistor 30 and capacitor 32 [ when a higher charge handling capacity is chosen as described in the text of ¶0044]).

Re Claim 4,  Rhodes further discloses, wherein the reset transistor and the DCG transistor are configured to be simultaneously turned on in response the reset signal (see ¶0036, row are reset by the pulsing on both the reset and dual conversion gain transistors 16, 30. The reset and dual conversion gain transistors 16, 30 are then turned on to establish the potential diagram shown in FIG. 2a).

Re Claim 6,  Rhodes further discloses, wherein the pixel circuit (see fig. 1C) further includes a charge transfer transistor configured to provide electric charge generated by the photoelectric element to the floating diffusion in response to a transmission signal (see 14 fig. 1C), the photoelectric element includes a first photoelectric element (see photodiode (12) fig. 1C in the pixel array 225 as depicted in fig. 12), a second photoelectric element (referring to  other 12, in the pixel array 225 as depicted in fig. 12), a third photoelectric element (referring to  other 12, in the pixel array 225 as depicted in fig. 12), and a fourth photoelectric element separated from each other (referring to  other 12, in the pixel array 225 as depicted in fig. 12), and the electric charge transfer transistor includes a first charge transfer transistor, a second charge transfer transistor, a third charge transfer transistor, and a fourth charge transfer transistor (see exemplary  transfer gate (14) as depicted in fig. 1C  and in the pixel array 225 of fig.12), the first charge transfer transistor is connected to the first photoelectric element and the floating diffusion (see 14 and 2 as depicted in fig. 1C), the second charge transfer transistor is connected to the second photoelectric element and the floating diffusion, the third charge transfer transistor is connected to the third photoelectric element and the floating diffusion, and the fourth charge transfer transistor is connected to the fourth photoelectric element and the floating diffusion (see 225 fig. 12, similar pixels are arranged in array in the pixel array 225 as depicted in fig. 12).

Allowable Subject Matter
3. Claims [7-13] are  allowed.
4. The following is a statement of reasons for the indication of allowable subject matter:  
 Re  Claim [7] none of the prior arts on the record either in combination or alone teaches or reasonably discloses: An image sensing device comprising: the readout circuit being configured to receive a first pixel signal from the pixel circuit, generate a gain control signal based on the first pixel signal, and provide the gain control signal to the pixel circuit, the readout circuit being configured to receive a second pixel signal output by the pixel circuit using the gain control signal, and output a digital signal corresponding to the second pixel signal, and a row driver configured to provide the selection signal to the pixel circuit while maintaining the selection signal at a first level during an operation in which the readout circuit provides the gain control signal to the pixel circuit and an operation in which the pixel circuit outputs the second pixel signal to the readout circuit are performed; in conjunction with the other limitation of the claim.
 Claims 8-13  are allowed due to their direct or indirect dependency on claim 7.

5. Claim [5] is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Mckee (2007/0035649) discloses: The pixel circuit 300 shares reset and readout circuitry among four pixel cells 300.sub.a, 300.sub.b, 300.sub.c, 300.sub.d. Specifically, the four pixel cells 300.sub.a, 300.sub.b, 300.sub.c, 300.sub.d share first and second floating diffusion regions FD.sub.1, FD.sub.2, a DCG transistor 334, reset transistor 307, storage capacitor 336, source follower transistor 308 and a row select transistor 309. In ¶0033.
 The reference to Wang (US. Pat. No. 10, 510,796) discloses: Fig. 1 shows that DCG and CAP are added in the pixel circuit. When DCG is turned on, FD is coupled to CAP. Accordingly, transferred charges from a photodiode can be accommodated in a larger capacity, which is the sum of capacitance of FD (CFD) and CAP. CFD may include capacitance of SF gate, capacitance of DCG source, capacitance of TX overlap, and metal coupling capacitance, in addition to the FD p-n junction capacitance. In col. 2 lines 57-64.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698